KEHOE, Judge.
Appellant, defendant and third party plaintiff below, brings these consolidated appeals from orders dismissing its fourth amended complaint with prejudice against appellees, third party defendants below. We affirm.
We have carefully reviewed the appellant’s fourth amended complaint and have formed the opinion that the complaint does not set forth sufficient allegations to state a cause of action for indemnity or contribution against appellees. Because this opinion is consistent with the orders appealed entered by the trial court, the orders are affirmed. See Stuart v. Hertz, 351 So.2d 703 (Fla.1977); VTN Inc. v. Coastal Engineering Associates, 341 So.2d 226 (Fla. 2d DCA 1976); Armor Elevator Co., Inc., v. Elevator Sales & Service, Inc., 309 So.2d 44 (Fla. 3d DCA 1975); and Hutchings v. Harry, 242 So.2d 153 (Fla. 3d DCA 1970).
Affirmed.